Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are unclear.  It appears that you are combining embodiments.  As claimed in claim 1, it appears to be the embodiment of fig. 9 where there is only one upstream side column member and one downstream side column member with the overhung members extending through the column members.  But in claim 4, you claim that the upstream side column member is contactable with one of a first side face and a second side face of the arm, but appears to only be possible in the embodiment where there is a pair of upstream side column members and a pair of downstream column members because this is the embodiment where the column member can be contacted by the side surfaces of the guide part, 146, as shown in fig. 3.  The same is the case in claim 5.  It it appears that the third and fourth side faces are the side faces of the elastic member,145, as also shown in fig. 3.  It also appears that the embodiment of claim 3, with the pair of upstream side columns and downstream side columns are necessitated by the limitations of claim 12.
In the claims you are claiming an arm, but it appears that the arm is broadly, 140, with base part, 142, and a tip part, 144.  But it also appears that you are broadly referring to guide part, 146, as the arm, as claimed in claim 4, and also broadly referring to elastic member, 145, as the arm, as claimed in claim 5.  This is confusing.  It appears that you address this in dependent claims 7 and 8, but it needs to be introduced earlier in the claims.  The guide guide part and the elastic member are structurally different elements that come in contact with the arm, but are not the arm itself.
In claim 9, the overhung member extends in a radial direction of the polishing pad not in the polishing pad. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,6-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiyushizawa et al. (7,837,534).
In reference to claim 1, Aiyushizawa et al. teaches a temperature adjusting device for adjusting temperature of a rotating polishing pad, comprising a heat conductor, 20,  that can contact with a top face of the polishing pad, 13, an arm, 21, for holding the heat conductor on or above the polishing pad, column members formed to stand on a top face of the heat conductor, the column members comprising an upstream-side column member, 43,  and a downstream-side column member, 42, the upstream-side column member arranged at a position at an upstream side of rotation of the polishing pad, the downstream-side column member arranged at a position at a downstream side of rotation of the polishing pad and an overhung member, 44, extending, from the upstream-side column member and the downstream-side column member, in directions that are parallel to the top face of the heat conductor, wherein the overhung member can contact with a top face of the arm, (col. 6, lines 30-50. Fig. 7).
In reference to claims 2 and 3 wherein, when the heat conductor is in contact with the polishing pad, the overhung members are separated from the arm and wherein, when the arm is in contact with the overhung members, the heat conductor is separated from the polishing pad, (col. 6, line 51- col. 7, line 3, the Examiner notes Aiyushizawa et al. teaches springs, 45-48 located between the arm, 21, and the overhung member, 44, and between the conductor and the arm, which provides for the contact of the arm with the overhung member and the arm and the heat conductor, just as the elastic member does in the present invention. 
In reference to claim 6, wherein the upstream-side column member and the downstream- side column member regulate relative movement between the heat conductor and the arm in a direction parallel to the top face of the heat conductor, (col. 6, line 51-col. 7, line 3).
In reference to claim 7, wherein a part of the arm, which is in contact with the overhung member, comprises an elastic member, 45-48.
In reference to claim 8, wherein a part of the arm, which is in contact with the upstream-side column member or the downstream-side column member, comprises an elastic member, 45-48.
In reference to claim 9, wherein the overhung member extends in a radial direction in the polishing pad, (fig. 7).
In reference to claims 15 and 16, further comprising a movable mechanism, 22, for moving the heat conductor upward and downward, and wherein the movable mechanism can move the heat conductor ina horizontal direction, (col. 6, line 62-col. 7, line 3).
In reference to claim 17, a polishing device comprising a polishing pad, 13, a holding mechanism, 14, for holding a to-be-polished object, Wf, on the polishing pad, and the temperature adjusting device according to Claim 1, (col. 4, line 60-col. 5, line 11).
Aiyushizawa et al. teaches all the limitations of the claims except for the overhung member being overhung members and  wherein a diameter of the upstream-side column member is larger than a diameter of the downstream-side column member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Aiyushizawa et al. with two overhung members instead of the one that is taught, since it has been held that where the general conditions of the claims are disclosed in the prior art, to make a previous integral into separate pieces merely involves routine skill in the art. 
It would have been further obvious to provide the tool with a diameter of the upstream-side column member is larger than a diameter of the downstream-side column member, as an obvious design choice. 


Allowable Subject Matter
Claims 4,5,10,11,13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruyama et al. (9,782,870), Chen et al. (2020/0039031) and Motoshima (10/044,340) were cited to show other examples of temperature adjusting devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/           Examiner, Art Unit 3723                                                                                                                                                                                             	June 7, 2022

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723